
 
Exhibit 10.1

GACP STEM CELL BANK LLC
NON-COMPETITION AND NON-SOLICITATION AGREEMENT


This Non-Competition and Non-Solicitation Agreement (this “Agreement”), dated as
of March 3, 2017 (the “Closing Date”), is entered into between GACP Stem Cell
Bank LLC, a Florida limited liability company ("Company"), U.S. Stem Cell, Inc.,
a Florida corporation ("U.S. Stem Cell"), and Michael Tomas and Kristin Comella
(“Key Persons”).   Capitalized terms are defined herein or in the Definitions
section below.


RECITALS


WHEREAS, U.S. Stem Cell is in the business of collecting, growing and banking
cell cultures for future use in connection with regenerative medicine purposes
(the “Human Banking Business”), as well as other related businesses not included
within the term Human Banking Business;
WHEREAS, the Company and U.S. Stem Cell are parties to that certain Asset Sale
and Lease Agreement (the “Asset Sale and Lease Agreement”), dated as of the date
hereof, wherein U.S. Stem Cell sells to the Company, and the Company leases back
to U.S. Stem Cell, the equipment assets (the “Equipment Assets”) used in the
Human Banking Business, for a period of three (3) years or, if terminated
sooner, then on such earlier date (the “Leaseback Period”);


WHEREAS, the Company and U.S. Stem Cell are parties to that certain Asset
Purchase Agreement, dated as of the date hereof (the “Asset Purchase
Agreement”), pursuant to which the Company purchases certain other assets (the
“Purchased Assets”) from U.S. Stem Cell comprising certain non-equipment assets
used in the Human Banking Business, effective upon expiration or earlier
termination of the Leaseback Period (the “Effective Date”);


WHEREAS, the Company and U.S. Stem Cell are parties to that certain Customer
Purchase Agreement, dated as of the date hereof (the “Customer Purchase
Agreement”), pursuant to which U.S. Stem Cell sells to the Company, and the
Company purchases from U.S. Stem Cell, certain assets related to customers
acquired by U.S. Stem Cell during the Leaseback Period, with assignment and
assumption of such customer assets effective upon the expiration or earlier
termination of the Leaseback Period.


WHEREAS, the parties desire to enter into this Agreement to more effectively
protect for Company the value and goodwill of such assets purchased by Company
from U.S. Stem Cell under the Asset Sale and Lease Agreement, the Asset Purchase
Agreement and the Customer Purchase Agreement.

--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing, and for other valuable
consideration (the receipt of which U.S. Stem Cell and the Key Persons hereby
acknowledge), U.S. Stem Cell and the Key Persons, intending to be legally bound
hereby, covenant and agree with the Company as follows:
AGREEMENT


1.          Definitions.
a.           “Post-Closing Deposits” means tissue samples or cell cultures
derived therefrom deposited by customers in the tissue bank on or after the
Closing Date, including tissue sample deposits made by customers after the
Closing Date who had previously deposited tissue samples in the tissue bank
prior to the Closing Date, as evidenced by receipt of physical delivery of the
tissue samples or cell cultures at the laboratory facility.
 
b.           “Pre-Closing Deposits” means tissue samples or cell cultures
derived therefrom deposited by customers in the tissue bank prior to the Closing
Date, as evidenced by receipt of physical delivery of the tissue samples or cell
cultures at the laboratory facility.


2.          Restricted Period. For a period commencing on the Closing Date and
ending on the earlier (a) the date that is sixty (60) months from the Closing
Date, (b) two years from the termination of any of the Asset Sale and Lease
Agreement, the Asset Purchase Agreement and the Customer Purchase Agreement, or
(c) solely for the Key Persons, two years from the termination of their
employment with U.S. Stem Cell  (the “Restricted Period”), neither U.S. Stem
Cell nor the Key Persons shall, except to the extent waived by the Company, or
as set forth in the Asset Sale and Lease Agreement, the Asset Purchase Agreement
and the Customer Purchase Agreement, engage or invest in, own, manage, operate,
finance, control, or participate in the ownership, management, operation,
financing, or control of, be employed by, serve as a director or officer of, be
associated with, or in any manner connected with, lend its name, as applicable,
render services or advice to, any business whose products or activities compete
in whole or in part with the products or activities of the Human Banking
Business, anywhere in the United States.
Except as set forth in the Asset Sale and Lease Agreement, the Asset Purchase
Agreement and the Customer Purchase Agreement, during the Restricted Period,
neither U.S. Stem Cell nor the Key Persons shall (i) induce or attempt to induce
any employee of any of Company or its affiliates performing services relating to
the Company to leave such employment, (ii) in any way interfere with the
relationship between Company and its affiliates and any of their employees
performing services relating to the Human Banking Business, (iii) employ, or
otherwise engage as an employee, independent contractor or otherwise, any
employee of Company or its affiliates performing services relating to the
Company, (iv) induce or attempt to induce any customer, supplier, licensee or
business relation of Company or its affiliates to cease doing business with or
materially reduce its business with Company or its affiliates, in each case with
respect to the Human Banking Business, or in any way interfere with the
relationship between any customer,
-2-

--------------------------------------------------------------------------------

supplier, licensee or business relation of any Company or its affiliates,
relating to the Human Banking Business; or (v) solicit the business of any
person or entity known to it or him to be a customer of the Human Banking
Business whether or not it or he had personal contact with such Person, with
respect to products or activities which compete in whole or in part with the
products or activities of the Human Banking Business.
3.          Leads Referrals.  Except as set forth in the Asset Sale and Lease
Agreement, the Asset Purchase Agreement and the Customer Purchase Agreement,
during the Restricted Period, U.S. Stem Cell and the Key Persons shall refer all
customer leads and revenue generation opportunities that could benefit the Human
Banking Business (the “Leads”) directly to the Company.  The Leads shall
include, but not be limited to, potential patient customers, as well as
potential doctor or practitioner customers or referral sources or any other
source of potential revenues for the Human Banking Business. For the avoidance
of doubt, it is acknowledged and agreed that, during the Leaseback Period, the
revenues resulting from such Leads with respect to Human Banking Business shall
be revenues of Seller subject to the terms of this Agreement, the Asset Sale and
Lease Agreement, the Customer Purchase Agreement, the Asset Purchase Agreement
and all agreements related thereto.  Effective upon termination of the Leaseback
Period, all revenues resulting from such Leads with respect to the Post-Closing
Deposits shall belong exclusively to Buyer or its designated affiliates.
4.          Customer Contracts. From and after the Effective Date, neither U.S.
Stem Cell nor any other person or entity other than Company or its affiliates
shall be a party to any contract relating to Post-Closing Deposits.
5.          Territory. The Human Banking Business is national in scope and U.S.
Stem Cell and Key Persons agree that the restrictive covenants contained herein
are reasonable under the circumstances and further agree that the covenants
contained in this Section should be interpreted in such a manner as to be
effective and valid under applicable law.
6.          Severability. In the event any provision of this Agreement or
portion thereof shall be held to be illegal or unenforceable, the remainder of
this Agreement or such provision shall remain in full force and effect.  If any
one or more of the provisions contained in this Agreement shall for any reason
be held to be excessively broad as to duration, geographical scope, activity or
subject, such provision shall be construed by limiting or reducing it so as to
be enforceable to the maximum extent compatible with applicable law.
7.          Miscellaneous.  It shall not be a violation of this Agreement for
U.S. Stem Cell to take actions to comply with their obligations under (i) the
Asset Sale and Lease Agreement during the Leaseback Period or (ii) the Asset
Purchase Agreement and Customer Purchase Agreement so long as they are in
effect.  Nothing herein shall prohibit U.S. Stem Cell or the Key Persons from
owning less than one percent (1%) of the aggregate of any class of stock of any
publicly traded corporation.
8.          Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses.
-3-

--------------------------------------------------------------------------------

9.          Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next business day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 8):
If to U.S. Stem Cell:
U.S. Stem Cell, Inc.
13794 NW 4th Street, Suite 212
Sunrise, Florida 33325
Attention:        Michael Tomas
 
with a copy to:
Joseph I. Emas, P.A.
525 93 Street
Surfside, FL 33154
Attention: Joseph Emas
 
If to Company:
GACP Stem Cell Bank LLC
2333 Ponce de Leon Blvd. Suite R240
Coral Gables FL 33134
Attention:        David Neithardt
 
with a copy to:
Locke Lord LLP
525 Okeechobee Blvd, Suite 1600
West Palm Beach, Florida 33401
Attention:        John Igoe

 
10.          Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.
11.          Entire Agreement. This Agreement constitutes the sole and entire
agreement of the parties to this Agreement with respect to the subject matter
contained herein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter.
12.          Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.
-4-

--------------------------------------------------------------------------------

13.          No Third-party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.
14.          Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.
15.          Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.
16.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction).
17.          Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the Florida, in each case located in Broward or Miami-Dade
County, and each party irrevocably submits to the exclusive jurisdiction of such
courts in any such suit, action or proceeding.
18.          Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.
19.          Enforcement.  U.S. Stem Cell and the Key Persons agree and declare
that it is impossible to measure in monetary terms the damages that may accrue
to U.S. Stem Cell and the Key Persons by reason of the breach of the obligations
of this Agreement and that any breach of this Agreement shall cause the Company
irreparable injury.  Therefore, if the Company, or its respective
successor-in-interest, shall institute an action or proceeding to enforce the
provisions of this Agreement the U.S. Stem Cell and the Key Persons shall and
hereby do, in advance, waive the claim or defense that there is an adequate
remedy at law, and the Company shall be entitled to temporary and permanent
injunctive relief without the necessity of proving damages at law or posting a
bond.  If a court of competent jurisdiction requires the posting of a bond, the
parties agree that a bond in the amount of $1,000 shall be adequate.
-5-

--------------------------------------------------------------------------------

20.          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.


[SIGNATURE PAGE FOLLOWS]










-6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 
Company:
 
GACP Stem Cell Bank LLC
 
 
By         s/s David Neithardt                
Name:   David Neithardt
Title:     Authorized Signatory
 
 
 
 
U.S. Stem Cell, Inc.
 
 
 
By         /s/Michael Tomas                  
Name:   Michael Tomas
Title:     Chief Executive Officer



KEY PERSONS:
 
 
        Michael Tomas                          
Michael Tomas
 
 
        /s/Kristin Comella                     
Kristin Comella







-7-